Name: 2008/920/EC: Commission Decision of 4Ã December 2008 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2008 and amending Decision 2007/782/EC as regards the reallocation of the CommunityÃ¢ s financial contribution to certain Member States for programmes approved by that Decision (notified under document number C(2008) 7572)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  EU finance;  agricultural activity;  economic geography
 Date Published: 2008-12-10

 10.12.2008 EN Official Journal of the European Union L 331/15 COMMISSION DECISION of 4 December 2008 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2008 and amending Decision 2007/782/EC as regards the reallocation of the Communitys financial contribution to certain Member States for programmes approved by that Decision (notified under document number C(2008) 7572) (2008/920/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2007/782/EC of 30 November 2007 approving annual and multi-annual national programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses, presented by the Member States for 2008 and the following years (2) approves certain national programmes and sets out the rate and maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (3) The Commission has assessed the reports submitted by the Member States on the expenditures incurred for those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for 2008 while others will spend in excess of the allocated amount. (4) The Communitys financial contribution for a number of those national programmes therefore needs to be adjusted. It is appropriate to reallocate funding from national programmes which will not use their full allocation to those that will exceed it. The reallocation should be based on the most recent information on expenditure actually incurred by the concerned Member States. (5) In addition, Belgium, Denmark and Finland have submitted amended programmes for the monitoring of transmissible spongiform encephalopathies (TSEs), Hungary has submitted an amended programme for the eradication of rabies and Romania has submitted an amended programme for the eradication of classical swine fever. (6) The Commission has assessed those amended programmes from both the veterinary and the financial point of view. Those programmes were found to comply with relevant Community veterinary legislation, and in particular with the criteria set out in Decision 90/638/EEC (3). The amended programmes for those five Member States should therefore be approved. (7) Decision 2007/782/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The amended programme for the monitoring of transmissible spongiform encephalopathies (TSEs) submitted by Belgium on 23 May 2008 is hereby approved for the period from 1 January 2008 to 31 December 2008. Article 2 The amended programme for the monitoring of transmissible spongiform encephalopathies (TSEs) submitted by Denmark on 18 June 2008 is hereby approved for the period from 1 January 2008 to 31 December 2008. Article 3 The amended programme for the monitoring of TSEs submitted by Finland on 9 April 2008 is hereby approved for the period from 1 January 2008 to 31 December 2008. Article 4 The amended programme for the eradication of rabies submitted by Hungary on 4 September 2008 is hereby approved for the period from 1 January 2008 to 31 December 2008. Article 5 The amended programme for the eradication of classical swine fever submitted by Romania on 30 June 2008 is hereby approved for the period from 1 January 2008 to 31 December 2008. Article 6 Decision 2007/782/EC is amended as follows: 1. In Article 1, paragraph 2 is replaced by the following: 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests, the compensation to owners for the value of their animals slaughtered subject to those programmes and the purchase of vaccine doses, and shall not exceed: (a) EUR 1 550 000 for Ireland; (b) EUR 3 000 000 for Spain; (c) EUR 4 100 000 for Italy; (d) EUR 15 000 for Cyprus; (e) EUR 1 460 000 for Portugal; (f) EUR 4 400 000 for the United Kingdom. 2. In Article 2, paragraph 2 is amended as follows: (a) In point (b), EUR 6 100 000 is replaced by EUR 7 700 000; (b) In point (d), EUR 1 100 000 is replaced by EUR 1 500 000. 3. In Article 3(2), points (a) and (b) are replaced by the following: (a) EUR 4 400 000 for Spain; (b) EUR 3 500 000 for Italy; 4. In Article 4, paragraph 2 is amended as follows: (a) In point (a), EUR 377 000 is replaced by EUR 630 000; (b) In point (c), EUR 3 100 000 is replaced by EUR 1 200 000; (c) In point (e), EUR 4 100 000 is replaced by EUR 5 800 000; (d) In point (f), EUR 351 000 is replaced by EUR 3 100 000; (e) In point (i), EUR 527 000 is replaced by EUR 125 000; (f) In point (k), EUR 1 004 000 is replaced by EUR 610 000; (g) In point (l), EUR 43 000 is replaced by EUR 100 000. 5. In Article 5, paragraph 2 is amended as follows: (a) In point (a), EUR 550 000 is replaced by EUR 700 000; (b) In point (c), EUR 200 000 is replaced by EUR 500 000; (c) In point (e), EUR 600 000 is replaced by EUR 50 000; (d) In point (i), EUR 500 000 is replaced by EUR 400 000; (e) In point (j), EUR 470 000 is replaced by EUR 120 000; (f) In point (m), EUR 400 000 is replaced by EUR 750 000; (g) In point (n), EUR 1 300 000 is replaced by EUR 1 000 000; (h) In point (p), EUR 2 000 000 is replaced by EUR 2 400 000; (i) In point (r), EUR 400 000 is replaced by EUR 10 000. 6. In Article 6, paragraph 2 is amended as follows: (a) In point (a), EUR 750 000 is replaced by EUR 500 000; (b) In point (d), EUR 2 000 000 is replaced by EUR 250 000; (c) In point (g), EUR 3 500 000 is replaced by EUR 2 450 000; (d) In point (i), EUR 1 000 000 is replaced by EUR 200 000; (e) In point (k), EUR 300 000 is replaced by EUR 80 000; (f) In point (m), EUR 2 000 000 is replaced by EUR 3 400 000; (g) Points (o) to (s) are replaced by the following: (o) EUR 700 000 for Austria; (p) EUR 3 500 000 for Poland; (q) EUR 50 000 for Portugal; (r) EUR 20 000 for Romania; (s) EUR 500 000 for Slovakia;. 7. In Article 7, paragraph 2 is amended as follows: (a) In point (f), EUR 2 500 000 is replaced by EUR 2 000 000; (b) In point (h), EUR 525 000 is replaced by EUR 375 000. 8. In Article 9, paragraph 2, is amended as follows: (a) In point (c), EUR 65 000 is replaced by EUR 25 000; (b) In point (e), EUR 580 000 is replaced by EUR 280 000; (c) In point (k), EUR 380 000 is replaced by EUR 600 000; (d) In point (u), EUR 465 000 is replaced by EUR 300 000. 9. In Article 10, paragraph 2 is amended as follows: (a) In point (f), EUR 250 000 is replaced by EUR 280 000; (b) In point (g), EUR 5 000 000 is replaced by EUR 6 200 000; (c) In point (i), EUR 4 700 000 is replaced by EUR 5 500 000; (d) In point (k), EUR 3 050 000 is replaced by EUR 5 800 000; (e) In point (l), EUR 250 000 is replaced by EUR 450 000; (f) In point (m), EUR 300 000 is replaced by EUR 350 000; (g) In point (r), EUR 3 150 000 is replaced by EUR 2 950 000; (h) In point (s), EUR 1 250 000 is replaced by EUR 1 400 000; (i) In point (t), EUR 3 250 000 is replaced by EUR 1 350 000; (j) In point (u), EUR 1 250 000 is replaced by EUR 2 700 000; (k) In point (v), EUR 7 500 is replaced by EUR 1 000 000; (l) In point (x), EUR 750 000 is replaced by EUR 550 000; (m) In point (y), EUR 650 000 is replaced by EUR 550 000; (n) In point (z), EUR 1 150 000 is replaced by EUR 1 500 000. 10. In Article 11, paragraph 2 is amended as follows: (a) In point (g), EUR 430 000 is replaced by EUR 130 000; (b) In point (i), EUR 500 000 is replaced by EUR 200 000; (c) In point (o), EUR 100 000 is replaced by EUR 300 000; (d) In point (p), EUR 232 000 is replaced by EUR 130 000. 11. In Article 12, paragraph 2 is amended as follows: (a) In point (d), EUR 204 000 is replaced by EUR 110 000; (b) In point (e), EUR 1 000 000 is replaced by EUR 100 000; (c) In point (g), EUR 550 000 is replaced by EUR 250 000; (d) In point (i), EUR 3 800 000 is replaced by EUR 3 700 000; (e) In point (j), EUR 3 000 000 is replaced by EUR 2 450 000; (f) In point (l), EUR 1 100 000 is replaced by EUR 1 200 000; (g) In point (q), EUR 258 000 is replaced by EUR 150 000; (h) In point (s), EUR 35 000 is replaced by EUR 100 000; (i) In point (t), EUR 881 000 is replaced by EUR 100 000; (j) In point (v), EUR 302 000 is replaced by EUR 100 000; (k) In point (w), EUR 201 000 is replaced by EUR 50 000; (l) In point (x), EUR 4 000 000 is replaced by EUR 1 800 000. 12. In Article 13, paragraph 2 is amended as follows: (a) In point (a), EUR 700 000 is replaced by EUR 0; (b) Points (c) to (g) are replaced by the following: (c) EUR 1 000 000 for Hungary; (d) EUR 330 000 for Austria; (e) EUR 4 200 000 for Poland; (f) EUR 0 for Romania; (g) EUR 425 000 for Slovakia;. 13. In Article 14(2), point (c) is replaced by the following: (c) EUR 3 000 000 for Poland. 14. In Article 15(2), point (c), is replaced by the following: (c) EUR 4 650 000 for Poland. 15. Article 16(5), points (b) to (e) are replaced by the following: (b) EUR 225 000 for Germany; (c) EUR 860 000 for Estonia; (d) EUR 700 000 for Latvia; (e) EUR 380 000 for Slovenia;. 16. In Article 18, paragraph 5 is amended as follows: (a) In point (a) EUR 400 000 is replaced by EUR 650 000; (b) In point (c) EUR 300 000 is replaced by EUR 350 000. Article 7 This Decision is addressed to the Member States. Done at Brussels, 4 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 314, 1.12.2007, p. 29. (3) OJ L 347, 12.12.1990, p. 27.